Citation Nr: 1210522	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  06-18 212	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for left hand numbness.

3.  Entitlement to service connection for right hand numbness.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976 and from March 1977 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran requested a hearing before a Decision Review Officer in June 2006.  He was advised in undated correspondence that he was scheduled for a hearing in October 2008.  The Veteran failed to report for the hearing.  Consequently, the Board will proceed with adjudication of the issues on appeal.  

The Board remanded the Veteran's claims for additional development in August 2010.

The issues of entitlement to service connection for numbness of the left and right hands and entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus attributable to his period of military service.

2.  The Veteran does not have hypertension attributable to his period of military service.
CONCLUSIONS OF LAW

1.  The Veteran has diabetes mellitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2005, March 2006, October 2008, October 2010, and November 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Diabetes Mellitus

The Veteran claims that his diabetes mellitus is related to elevated glucose levels noted in service.  

The Veteran's service medical records show that sugar testing was negative at the Veteran's entrance to service in September 1972 and at his separation examination in January 1976.  Examinations dated in May 1980, May 1984, April 1986, October 1989, and March 1993 indicate that sugar testing was normal.  Glucose testing dated in October 1989 shows an elevated glucose level of 250 mg/dL.  Retesting was ordered and was noted to be negative in November 1989.  A February 1993 glucose test revealed a glucose level of 86 mg/dL.  

An August 2005 VA outpatient treatment report shows that the Veteran reported that he was noted to have sugar in his urine since 1976.  The examiner assessed the Veteran with diabetes mellitus type II.  

At a December 2010 VA examination the examiner commented that the glucose reference range was 76 to 115 mg/dL prior to December 1, 2005, and 76 to 99 mg/dL since December 1, 2005.  Glucose testing performed in July 2010 was 80 mg/dL and testing in November 2010 was 101 mg/dL.  The Veteran reported that he was noted to have elevated blood sugars while in service and was diagnosed with diabetes mellitus in 1996.  Following a physical examination and review of the claims file, the examiner diagnosed the Veteran with diabetes mellitus type II, well controlled with medication.  The examiner opined that the Veteran's diabetes was a direct result of elevated blood sugars noted while in service.  The rationale for the opinion was that by definition, type II diabetes requires a fasting blood sugar in excess of 125 and a Hemoglobin A1C greater than 6.1.  The examiner noted that the Veteran was diagnosed by a civilian after leaving active duty and placed on medications.  The examiner concluded that the Veteran's laboratory results confirmed excellent control on his current treatment.  

In considering the evidence of record under the laws and regulations, the Board concludes that the Veteran is entitled to service connection for diabetes mellitus.  

The Veteran's service medical records show an elevated glucose level in service in 1989.  While glucose testing was noted to be negative at all other times, the December 2010 VA examiner opined that the Veteran's diabetes was a direct result of elevated blood sugars noted while in service.  Furthermore, he provided a rationale for the opinion.  Thus, the record contains competent medical evidence of current diabetes mellitus and there is a competent medical opinion that the diabetes mellitus is related to elevated blood sugars in service.  

Consequently, the Board finds that the competent evidence of record demonstrates that service connection for diabetes mellitus is warranted.  Resolving all reasonable doubt in favor of the Veteran, service connection for diabetes mellitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran claims that he has hypertension related to his active service. 

The Veteran's service records do not show any complaints or treatment for hypertension.  The Veteran's blood pressure was recorded on examinations dated in September 1972, January 1976, May 1980, May 1984, April 1986, October 1989, and March 1993.  The blood pressures recorded during at those times show systolic pressure no greater than 130 (in September 1972) and diastolic pressure no greater than 82 (in October 1989).  The Veteran denied high or low blood pressure on report of medical history forms prepared in conjunction with examinations in September 1972 and March 1993 and he indicated he was unsure whether he had high or low blood pressure on a January 1976 report of medical history form.

An August 2005 VA outpatient entry shows that the Veteran reported hypotension since 1976.  His blood pressure was recorded as 128/80 at that time.  The examiner assessed the Veteran with hypertension.  

At a December 2010 VA examination, the Veteran's blood pressure was recorded as 113/80, 120/82, and 116/78.  The Veteran indicated that he was advised that he had elevated blood pressure in 1996.  He denied treatment for hypertension.  The examiner noted that the Veteran failed to return for a scheduled echocardiogram.  Following a physical examination, the examiner could find no evidence of hypertension.  The examiner noted that the Veteran's blood pressures were normal at the time of the examination and he was not on any medication for hypertension.  

The Veteran failed to report for a scheduled echocardiogram that may have provided additional evidence relating to this claim.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  Therefore, the Board will adjudicate the claim based on the evidence of record, without benefit of the evidence that could have been obtained at the scheduled echocardiogram.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record shows normal blood pressure readings on several medical reports performed during the Veteran's active service.  While an April 2005 VA entry shows a diagnosis of hypertension, it appears that diagnosis was based on the Veteran's reported medical history as his blood pressure was normal at that time.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  The evidence does not show that readings were taken two or more times on at least three different days to confirm the diagnosis of hypertension.  Moreover, when examined by VA in December 2010, the examiner indicated that there was no objective evidence of hypertension as the Veteran's blood pressure readings were normal at the time of the examination and the Veteran was not taking any medication to treat hypertension.  Additionally, the evidence does not show that hypertension was diagnosed within one year of the Veteran's separation from service, thus service connection may not be granted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309 (2011).  The Board has evaluated the evidence finds that the evidence does not show that it is at least as likely as not that the Veteran has hypertension.  The preponderance of the evidence is against a finding that a diagnosis of hypertension is warranted.

In the absence of a diagnosis of hypertension related to the Veteran's military service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board acknowledges the Veteran's assertions that he currently has hypertension as the result of his active duty service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  However, hypertension is a disability which requires a diagnosis by a medical professional as the diagnosis is based on objective testing.  Consequently, the Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a diagnosis of hypertension was not appropriate.  The Veteran, as a lay person, is not competent to provide a medical diagnosis or an opinion relating hypertension to his service.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for hypertension is denied.  
  

REMAND

A review of the claims file reveals that a remand is again necessary with regard to the issues of entitlement to service connection for numbness of the left and right hand and entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities.  

The Veteran claims that he has numbness of the bilateral hands related to his military service.  He was afforded a VA examination in December 2010 at which time the examiner concluded that there was no evidence of peripheral neuropathy.  However, the examiner concluded that the Veteran's complaints regarding his hands were more likely due to carpal tunnel syndrome rather than diabetes.  X-rays of the hands were normal but it does not appear that any nerve conduction studies were performed at that time.  The examiner failed to provide any opinion regarding the etiology of carpal tunnel syndrome.  

The Veteran's representative, in a February 2012 informal hearing presentation, noted that the examiner failed to offer an opinion as to the etiology of the Veteran's carpal tunnel syndrome.  Moreover, the representative submitted an article from the Mayo Clinic which indicates that a chronic illness such as diabetes can increase the risk of developing carpal tunnel syndrome.  

While there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The Veteran's claim for numbness of the left and right hand has not been adjudicated on a secondary basis to the now service-connected diabetes mellitus.  Furthermore, the Board is of the opinion that a VA examination would be useful in ascertaining whether a diagnosis of carpal tunnel syndrome is warranted and whether there is an etiological relationship between the Veteran's hand complaints and his service or his service-connected diabetes mellitus.  

With regard to the Veteran's claim for entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities, the Board finds that claim is inextricably intertwined with the Veteran's pending claim for service connection for numbness of the left and right hand.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, while the Appeal Management Center appears to have searched for VA treatment records at the Hampton VA Medical Center (VAMC), the Veteran underwent an Agent Orange examination at the Birmingham VAMC.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Birmingham VAMC.  Any negative responses should be associated with the claims file. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed numbness of the left and right hands.  The examiner should review the claims file and the examination report should note that review.  Any necessary tests, including nerve conduction studies, should be obtained.  The examiner should diagnose all disabilities of the hands.  Thereafter, the examiner should provide an opinion whether it is as least as likely as not (50 percent probability or greater) that any current disability of the left and right hands was incurred during the Veteran's service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or probability or greater) that any current disability of the left and right hands has been caused or aggravated by his service-connected diabetes mellitus.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  A rationale for any opinions expressed should be provided.  

3.  Then, readjudicate the claims. If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


